Exhibit 10.45
 
FOURTH AMENDED AND RESTATED SUPPORT AGREEMENT
 
This FOURTH AMENDED AND RESTATED SUPPORT AGREEMENT (this “Agreement”) is entered
into as of December 27, 2011 by and among WLR Recovery Fund IV, L.P., a Delaware
limited partnership (the “Investor”), International Textile Group, Inc., a
Delaware corporation (the “Borrower”), and General Electric Capital Corporation,
in its capacity as Agent for itself and Lenders (as defined in the Credit
Agreement defined below) (“Agent”).
 
RECITALS
 
A.           Reference is made to that certain Amended and Restated Credit
Agreement dated as of March 30, 2011 among Borrower, the other parties thereto
designated as Borrowers and Credit Parties, Agent and the Persons signatory
thereto from time to time as Lenders (as from time to time amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”) pursuant to which Lenders have agreed to make Loans to, and issue
Letters of Credit for the benefit of, Borrower.  All capitalized terms used but
not otherwise defined herein have the meanings given to them in the Credit
Agreement.
 
B.           The Investor and certain of its affiliates have a substantial
ownership interest in Borrower, and, as such, benefits from the credit
facilities made available to Borrower under the Credit Agreement.
 
C.           As an inducement to and as one of the conditions precedent to the
agreement of Agent and the Lenders to enter into the Credit Agreement, the
Investor, WLR Recovery Fund III, LP, Borrower and Agent entered into a Third
Amended and Restated Support Agreement dated as of March 30, 2011 (the “Existing
Support Agreement”).
 
D.           In order to induce Agent and Lenders to enter into an amendment to
the Credit Agreement to provide additional liquidity to Borrower and its
subsidiaries, (i) the Investor has agreed to cause RBS Citizens, N.A. to issue
the WLR/RBS Letter of Credit II, and (ii) the parties to the Existing Support
Agreement have agreed to amend and restate the Existing Support Agreement as set
forth herein.
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Investor, Borrower and Agent
hereby agree as follows:
 
1.           WLR/RBS Letter of Credit II.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           If on any date of determination (such date, the “Determination
Date”) (i) average Excess Availability for the forty-five (45) calendar days
preceding the Determination Date is greater than $5,000,000, (ii) the Fixed
Charge Coverage Ratio for the twelve month period ending as of the last day of
the fiscal month immediately preceding the Determination Date is greater than
1.20 to 1.00, (iii) the amount available for inclusion in the Borrowing Base
pursuant to clause (e) of the definition thereof is equal to zero pursuant to
the terms of the Credit Agreement, and (iv) no Default or Event of Default shall
have occurred and be continuing as of such Determination Date or would occur as
a result thereof, either (A) Investor and Agent shall, upon the request of the
Investor, cause the WLR/RBS Letter of Credit II to be amended to reduce the face
amount thereof from $20,000,000 to $10,000,000 or (B) (x) Investor shall cause a
replacement evergreen standby letter of credit to be issued by RBS Citizens,
N.A. (or such other issuer to the extent required by subclause (d) below) in an
amount equal to $10,000,000 that names GE Capital, in its capacity as Agent for
itself and the Lenders, as the beneficiary thereof, and WLR Recovery Fund IV
L.P. as the applicant, which letter of credit shall have been delivered in
original copy to Agent and which letter of credit is otherwise in form and
substance satisfactory to Agent (the date on which such amendment becomes
effective or a replacement letter of credit is issued, the “LC Reduction Date”)
and (y) concurrently with the issuance of such replacement WLR/RBS Letter of
Credit II, Agent shall cause the existing WLR/RBS Letter of Credit II to be
terminated.
 
(b)           If on any date of determination occurring more than forty-five
(45) calendar days after the Determination Date (such date, the “Second
Determination Date”) (i) average Excess Availability for the forty-five (45)
calendar days preceding  the Second Determination Date is greater than
$10,000,000, (ii) the Fixed Charge Coverage Ratio for the twelve month period
ending as of the last day of the fiscal month immediately preceding the Second
Determination Date is greater than 1.20 to 1.00, and (iii) no Default or Event
of Default shall have occurred and be continuing as of such Second Determination
Date or would occur as a result thereof, either (A) Investor and Agent shall,
upon the request of the Investor, cause the WLR/RBS Letter of Credit II to be
amended to reduce the face amount thereof from $10,000,000 to $5,000,000 or (B)
(x) Investor shall cause a replacement evergreen standby letter of credit to be
issued by RBS Citizens, N.A. (or such other issuer to the extent required by
subclause (d) below) in an amount equal to $5,000,000 that names GE Capital, in
its capacity as Agent for itself and the Lenders, as the beneficiary thereof,
and WLR Recovery Fund IV L.P. as the applicant, which letter of credit shall
have been delivered in original copy to Agent and which letter of credit is
otherwise in form and substance satisfactory to Agent and (y) concurrently with
the issuance of such replacement WLR/RBS Letter of Credit II, Agent shall cause
the existing WLR/RBS Letter of Credit II to be terminated.
 
(c)           If on any date of determination occurring more than forty-five
(45) calendar days after the Second Determination Date (such date, the “Third
Determination Date”) (i) average Excess Availability for the forty-five (45)
calendar days preceding  the Third Determination Date is greater than
$15,000,000, (ii) the Fixed Charge Coverage Ratio for the twelve month period
ending as of the last day of the fiscal month immediately preceding the Third
Determination Date is greater than 1.20 to 1.00, and (iii) no Default or Event
of Default shall have occurred and be continuing as of such Third Determination
Date or would occur as a result thereof, Investor and Agent shall, upon the
request of the Investor, cause the WLR/RBS Letter of Credit II to be terminated.
 
 
 
2
 

--------------------------------------------------------------------------------

 
 
(d)           If on any date the Moody’s long- and short-term deposits ratings
for RBS Citizens, N.A. (or any other issuer of a WLR/RBS Letter of Credit II)
are lower than A2 or P-2, respectively, or the S&P long- and short-term deposits
ratings for RBS Citizens, N.A. (or any other issuer of a WLR/RBS Letter of
Credit II) are lower than A- or A-2, respectively (any such date, a “Downgrade
Date”), (x) Investor shall, no later than 5 days after the applicable Downgrade
Date, cause a replacement evergreen standby letter of credit to be issued by a
financial institution with long- and short-term deposits ratings from Moody’s
that are at least A2 and P-2, respectively, and long- and short-term deposits
ratings from S&P that are at least A- and A-2, respectively, in an amount equal
to the amount of the WLR/RBS Letter of Credit II that is being replaced, that
names GE Capital, in its capacity as Agent for itself and the Lenders, as the
beneficiary thereof, and WLR Recovery Fund IV L.P. as the applicant, which
letter of credit shall have been delivered in original copy to Agent and which
letter of credit is otherwise in form and substance satisfactory to Agent and
(y) concurrently with the issuance of such replacement WLR/RBS Letter of Credit
II, Agent shall cause the existing WLR/RBS Letter of Credit II to be terminated.
 
(e)           For purposes of this Section 1, Excess Availability shall be
determined in a manner reasonably acceptable to Agent and in any event excluding
only that portion of the accounts payable that are not current within their
respective terms from the determination thereof.
 
2.           Representations and Warranties.  Investor represents and warrants
that the execution, delivery and performance of this Agreement is a legal, valid
and binding obligation of the Investor enforceable against it in accordance with
its terms, except as the enforcement thereof may be subject to (i) the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
 
3.           Third Party Beneficiary.  The Investor acknowledges that Lenders
are third party beneficiaries of this agreement and that Agent is entitled to
enforce the same on behalf of Lenders.
 
4.           Governing Law; Successors.  This Agreement shall be governed by the
internal laws of the State of New York and shall bind and inure to the benefit
of the parties and their respective heirs, successors and assigns.
 
5.           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement and supersedes all other oral or written agreements among the
parties hereto with respect to the matters covered hereby and thereby.  This
Agreement and the terms hereof may only be modified, amended, supplemented or
waived by the written agreement of all parties hereto.  This Agreement shall
constitute a Loan Document.
 
6.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Agreement.  The parties agree
that this Agreement will be considered signed when the signature of a party is
delivered by facsimile or electronic mail transmission.  Such facsimile or
electronic mail signature shall be treated in all respects as having the same
effect as an original signature.
 
 
 
3
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 

 
 
4
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 

 
WLR RECOVERY FUND IV, L.P.
 
         
 
By:
/s/ David L. Wax     Name: David L. Wax     Title:   Principal Member          
       

 
INTERNATIONAL TEXTILE GROUP, INC.
         
 
By:
/s/ Craig J. Hart     Name:  Craig J. Hart     Title:    Vice President and
Treasurer          

 
 
 
 
[Signature Page to Fourth Amended and Restated Support Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent
                 
 
By:
/s/ Donald Cavanagh     Name:  Donald Cavanagh     Title: Duly Authorized
Signatory          


 
 
[Signature Page to Fourth Amended and Restated Support Agreement]
 

--------------------------------------------------------------------------------

 




Acknowledged and agreed, solely for purposes of the amendment and restatement of
the Existing Support Agreement pursuant to Section 5 thereof:
 
 
WLR RECOVERY FUND III, L.P.


        By:
David L. Wax
     
Name:  David L. Wax
     
Title:    Principal Member
     


 
 
[Signature Page to Fourth Amended and Restated Support Agreement]